Citation Nr: 1512507	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for systemic scleroderma, to include as due to asbestos exposure.
 
2.  Entitlement to service connection for pulmonary hypertension and pulmonary embolism, claimed as interstitial lung disease, to include as secondary to systemic scleroderma.


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1981 to November 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Denver, Colorado.  In December 2013, these matters were remanded by the Board for further development.

The Veteran was scheduled for a Travel Board Hearing before a member of the Board in August 2013.  However, through an August 2013 submission, the Veteran withdrew her hearing request.

This appeal was processed using the VBMS paperless claims processing system. The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals various adjudicatory documents and VA treatment records that are either irrelevant to the issue on appeal or duplicative of those contained in the VBMS file.

This appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In December 2013, this case was remanded to the AOJ for further development to include obtaining the Veteran's military personnel records in order to verify her claimed exposure to asbestos and to schedule a VA examination to address the nature and etiology of her claimed disorders.  The Veteran's military personnel file was received in February 2014 and the Veteran underwent a VA examination in December 2014.

The Veteran is a registered nurse and asserted in her April 2010 notice of disagreement (NOD) that she has systemic scleroderma as a result of her exposure to asbestos and other environmental triggers while assigned to Naval Station Roosevelt Roads for three years in Ceiba, Puerto Rico.  A review of the Veteran's military personnel records confirms her assignment to Naval Station Roosevelt Roads from December 1983 to November 1986; however, exposure to asbestos could not be confirmed.  

Although, there is no statute specifically addressing service connection for asbestos-related diseases, when deciding a claim for service connection for a disability resulting from an exposure to asbestos, VA must determine whether service records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, IV.ii.2.C.9.h.  While the Veteran's military personnel records do not confirm exposure to asbestos, the Board finds that additional development to verify such exposure is warranted to include: contacting the Veteran to obtain additional information regarding the specific places/buildings where she was exposed during service and whether there are any occupational or other asbestos exposure before and after service; contacting the Veteran's service department in order to verify asbestos exposure; and contacting any other appropriate authority to determine whether the Veteran was exposed to asbestos while stationed at Naval Station Roosevelt Roads from December 1983 to November 1986.

Also, in her April 2010 NOD the Veteran asserted that research supports scleroderma is an autoimmune disease that is exacerbated by exposure to airports, dry damp old buildings, and asbestos.  The record contains medical literature submitted by the Veteran describing the possible link between scleroderma and pulmonary hypertension as well as describing the different types of scleroderma; however, there is no medical literature in the record supporting a link between scleroderma and exposure to asbestos.  Therefore, on remand the AOJ should contact the Veteran and invite her to submit the medical research referred to in her April 2010 NOD supporting her assertion that scleroderma is exacerbated by exposure to airports, dry damp old buildings, and asbestos.  Inform the Veteran that she has 30 days to respond but may request more time if necessary.

In addition, a review of the record reveals that there may be outstanding relevant medical records.  Specifically, a February 2014 VA treatment report indicates that the Veteran was hospitalized at Parkview Medical Center for six months, beginning on January 31 2014, for complications related to pulmonary hypertension.  In December 2013, the AOJ sent the Veteran a letter requesting that she identify any outstanding medical records and provide authorization allowing VA to obtain such records on her behalf.  In February 2014, the Veteran contacted VA's National Call Center to report that she was currently at Colorado University Hospital and is sending in information to support her appeal.  A review of the record reveals that VA has not received additional information regarding private treatment records or authorization to obtain such records.  Therefore, on remand the Veteran should be given an additional opportunity to identify and provide authorization and consent to obtain additional available private treatment records related to her claims on appeal, to include any relevant records from her recent hospitalization at Parkview Medical Center and/or Colorado University Hospital.  The AOJ should also obtain any outstanding VA treatment records from the Denver VA Medical center dated since December 11, 2014.

Finally, in December 2014, the Veteran underwent an examination to determine the nature and etiology of her systemic scleroderma, pulmonary hypertension and pulmonary embolism.  The VA examiner's report is of record and annotates a diagnosis of systemic scleroderma, pulmonary hypertension, and pulmonary embolism.  With regard to the etiology of the diagnosed systemic scleroderma, the VA examiner opined that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was based on the lack of markers in the Veteran's service treatment records signifying the onset of systemic scleroderma, post-service records showing symptoms did not manifest until 2008, medical studies showing that genetic factors are the dominant risk factor for scleroderma, and a lack of evidence in the medical literature that asbestos triggers scleroderma.

The Veteran has asserted in several documents of record that she did exhibit markers for systemic scleroderma in service because she had pulmonary edema during pregnancy and recurring GI upset in service.  She also asserted that scleroderma does not show up in women until they are between 30 and 50 years old, and that research supports a link between scleroderma and environmental triggers such as exposure to stress, mold, cold damp buildings, and asbestos.  

In the December 2013 remand, the Board acknowledged that the Veteran was a registered nurse, had some training and experience in the medical field, and directed the examiner to consider the Veteran's statements regarding her symptoms in her capacity as a registered nurse.  In light of the differing opinions of record, the Board finds that an addendum opinion must be obtained from the VA examiner that conducted the December 2014 examination, if available, that reconciles the opinion given in the December 2014 examination report with the Veteran's opinion given in her statements of record.  In addition, the VA examiner should provide citations to the medical literature referred to in the December 2014 examination report and comment on any literature provided by the Veteran that supports a link between her systemic scleroderma and any in-service environmental exposures, to include asbestos.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting additional details regarding the specific places/buildings where she was exposed to asbestos in service.  Also request information on whether there was any occupational or other asbestos exposure before and after service.

2.  If the Veteran responds to the request for additional information regarding the specific places/buildings where she was exposed during service and whether there are any occupational or other asbestos exposure before and after service, contact the appropriate service department in order to verify asbestos exposure; and contacting any other appropriate authority to determine whether the Veteran was exposed to asbestos while stationed at Naval Station Roosevelt Roads from December 1983 to November 1986.  

3.  Ask the Veteran to submit the medical research referred to in her April 2010 NOD supporting her assertion that scleroderma is exacerbated by exposure to airports, dry damp old buildings, and asbestos.  Inform the Veteran that she has 30 days to respond but may request more time if necessary.

4.  Ask the Veteran to identify any outstanding private treatment records related to her claimed conditions that she may exist since 2009, to include any records of her hospitalization at Parkview Medical or Colorado University Hospital beginning on January 31, 2014.  

After obtaining authorization, procure any identified records and associate them with the Veteran's VMBS file. 

5.  Obtain and associate with the Veteran's VBMS file any outstanding VA treatment records (likely from the Denver VA Medical center) dated since December 11, 2014.

6.  After the above development is complete and all additional records have been associated with the Veteran's file, return the claims file, to include a copy of this remand, to the December 2014 VA examiner for an addendum opinion.  If the examiner who drafted the December 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. 

The examiner should review the claims file and note such review in the examination report.  After reviewing the claims file, the examiner should offer an opinion reconciling the etiological opinion provided in the December 2014 examination report with statements made by the Veteran in her capacity as a registered nurse that: she did exhibit markers for systemic scleroderma in service because she had pulmonary edema during pregnancy and recurring GI upset in service; that scleroderma does not show up in women until they are between 30 and 50 years old; and that research supports a link between scleroderma and environmental triggers such as exposure to stress, mold, cold damp buildings, and asbestos.  

The examiner should provide a detailed rationale for all opinions expressed that includes citation to any medical research relied upon during the December 2014 examination and citation to any medical research relied upon when providing the addendum opinion.  Comments on any medical literature provided by the Veteran should also be provided.

7.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




